Citation Nr: 0507446	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-05 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for refractive error, 
to include as secondary to service-connected inflammatory 
lesion of the superior retina of the right eye - claimed as 
residuals of a right eye injury and manifested by vitreous 
cells, a localized serous retinal detachment, Coat's 
reaction, epiretinal membrane, and visual field constriction.

2.  Entitlement to an effective date, prior to April 4, 2001. 
for a grant of service connection for inflammatory lesion of 
the superior retina of the right eye - claimed as residuals 
of a right eye injury and manifested by vitreous cells, a 
localized serous retinal detachment, Coat's reaction, 
epiretinal membrane, and visual field constriction


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty with the United States Army 
from December 1977 to December 1980.  He also had one year 
and two months of inactive service prior to his period of 
active duty, and apparently also served with the Army 
National Guard or Army Reserves after his period of active 
duty.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Washington, 
DC.  

The RO denied service connection for residuals of a traumatic 
right eye injury.

In June 2003, the veteran presented oral testimony at a 
hearing held in Washington, DC, before the undersigned 
Veterans Law Judge, a transcript of which has been associated 
with the claims file.

In light of the above, the Board issued a decision in January 
2004 wherein it granted entitlement to service connection for 
inflammatory lesion of the superior retina of the right eye - 
claimed as residuals of a right eye injury and manifested by 
vitreous cells, a localized serous retinal detachment, a 
Coat's reaction, an epiretinal membrane, and visual field 
constriction.  

The Board also remanded the claim of entitlement to service 
connection for a refractive error to the RO for further 
development and adjudicative action.

In October 2004, for the purpose of implementing the Board's 
January 2004 grant, the RO issued a rating decision wherein 
it established service connection for inflammatory lesion of 
the superior retina of the right eye - claimed as residuals 
of a right eye injury and manifested by vitreous cells, a 
localized serous retinal detachment, Coat's reaction, 
epiretinal membrane, and visual field constriction, with 
assignment of a 10 percent evaluation, effective April 4, 
2001.

In October 2004 the RO denied entitlement to service 
connection specifically for refractive error.  In November 
2004 the veteran filed a notice of disagreement with the 
effective date of the grant of service connection for his eye 
disability, April 4, 2001.  The RO has not had the 
opportunity to issue a statement of the case addressing this 
issue.  

The issue of entitlement to an effective date, prior to April 
1, 2001, for a grant of service connection for inflammatory 
lesion of the superior retina of the right eye - claimed as 
residuals of a right eye injury and manifested by vitreous 
cells, a localized serous retinal detachment, Coat's 
reaction, epiretinal membrane, and visual field constriction 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Refractive error is not a disease or injury recognized by 
VA as a disability under the law for the purpose of VA 
compensation.

2.  The competent and probative medical evidence of record 
establishes that refractive error has not been linked to the 
service reported injury or causally related to the service-
connected inflammatory lesion of the superior retina of the 
right eye - claimed as residuals of a right eye injury and 
manifested by vitreous cells, a localized serous retinal 
detachment, Coat's reaction, epiretinal membrane, and visual 
field constriction.


CONCLUSION OF LAW

Refractive error is not a disease or injury that was incurred 
in or aggravated by active service, and is not proximately 
due to, the result of, or aggravated by service-connected 
inflammatory lesion of the superior retina of the right eye - 
claimed as residuals of a right eye injury and manifested by 
vitreous cells, a localized serous retinal detachment, Coat's 
reaction, epiretinal membrane, and visual field constriction.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that on the 
November 1977 entrance examination the eyes were normal.  His 
uncorrected distant vision was 20/20 bilaterally and his 
uncorrected near vision was J-1 bilaterally.  

In April 1979, he complained of blurriness with near and 
distant visions.  An eye examination revealed uncorrected 
distant and near visions were both 20/20 bilaterally.  

On February 14, 1980, battery acid was splashed into the 
veteran's right eye.  His eye was immediately flushed with 
water.  Physical examination revealed redness in the anterior 
aspect of that eye.  On February 15, 1980, he received 
follow-up treatment.  Physical examination showed that the 
eye looked good and that there were no signs of infection.  

On separation examination, the eyes were normal.  His 
uncorrected distant vision was 20/25 bilaterally and that his 
uncorrected near vision was 20/20 bilaterally.

In a September 1993 statement, LS (initials), OD, noted that 
the veteran had astigmatism of the right eye and no eye 
diseases.

The veteran was afforded a VA visual examination in September 
1993.  Following examination, the diagnoses were (1) a 
history of battery acid splashed into eyes with no corneal 
scarring seen, and (2) mild myopia of the right eye.

VA medical records dated in 2001 reflect that in May 2001 the 
assessment was a retinal lesion with a possible vascular 
abnormality.  In June 2001, the veteran underwent a 
cryoablation of the supernasal lesion in the right eye.  

The veteran was afforded another VA eye examination in August 
2001.  His uncorrected visual acuity in the right eye was 
Yeager 1+ at near and 20/50 at distance.  The corrected 
vision in the right eye was Yeager 1+ minus two numbers at 
near and 20/30 minus two letters at distance.  Vision in the 
left eye was Yeager 1+ at near and 20/20 at distance without 
correction.  There was no diplopia.  Visual field exam showed 
marked constriction of the right visual field with 
approximately 30-degree total field.  

The external examination was clear.  Pupils were equal and 
reactive.  Slit lamp exam showed the cornea to be clear.  
Anterior chambers were deep and clear.  Lenses were within 
normal limits.  Fundus exam showed an area of pigmentary 
changes, surrounding area of exudates and vascularity 
consistent with Coat's disease, superiorly and anteriorly to 
the equator.  The impressions were refractive error, Coat's 
disease of the right eye, and visual field constriction in 
the right eye secondary to Coat's disease.

VA medical records dated in 2002 show that the veteran 
continued to be treated for his right eye disorder.  In 
February and September 2002 the assessments were the 
following: chemical injury (battery acid) in the right eye in 
1980; epiretinal membrane in the right eye; and stable Coat's 
disease of the right eye with secondary exudative retinal 
detachment and status post cryopexy.  In a September 2002 
addendum, the veteran's treating doctor in the ophthalmology 
section noted that the lesion in the right eye had a 
secondary Coat's reaction. 

In a January 2003 statement, the doctor who performed the 
August 2001 VA examination indicated that the veteran's 
current eye pathology was Coat's disease and that it was not 
related to the previous explosion in which he got battery 
acid into his eye.

A VA medical record dated in March 2003 reflects that the 
veteran had some mild metamorphopsia to the right eye along 
with veils or floaters in that eye.  He told his treating 
doctor that in 1980 when a battery exploded, flying objects 
and acid struck his right eye.  He said that he rapidly 
washed the acid away and that the foreign bodies also struck 
his cheek.  

The doctor indicated that the inflammatory lesion in the 
superior retina of the right eye may very well have resulted 
from a microscopic intraocular foreign body or severe blow to 
that area.  The doctor opined that he did not think the 
battery acid injury could have caused the lesion.  The doctor 
noted that the veteran did not have primary Coat's disease.  
Instead, the doctor indicated that the veteran had an obscure 
lesion that was inflammatory with vitreous cells, a localized 
serous retinal detachment, and sequela including a Coat's 
reaction (lipid deposit into the outer retina) and an 
epiretinal membrane.

At the June 2003 hearing before the undersigned, the veteran 
testified that when the battery exploded in February 1980, he 
was struck in the right eye by not only battery acid but also 
other parts of the battery.  He said that at the time, he was 
primarily concerned with washing the battery acid out of his 
eye because it burned.  Transcript.

VA conducted an ophthalmological examination of the veteran 
in March 2004.  The examination concluded in a pertinent 
clinical assessment of minimal refractive error (compound 
myopic astigmatism bilaterally) and presbyopia bilaterally.  
The ophthalmologist opined that the veteran had normally 
occurring refractive errors in both eyes which were 
completely unrelated to any injury or subsequent 
ocular/intraocular problem.

Contemporaneously dated VA treatment records include numerous 
references to refractive error.

In October 2004 a VA medical specialist reviewed the 
veteran's claims file.  He recorded that he had been asked to 
render an opinion regarding the relationship between the 
veteran's refractive error and an inflammatory lesion found 
in the periphery of the right eye.  He noted that a review of 
the record revealed the veteran has a mild myopic refractive 
error that was well out of the range of high or 
"pathologic" myopia.  He recorded that refractive errors 
represented deviations in the relationship between the 
corneal curvature and the length of the eye and/or 
irregularities in the corneal curvature such that some 
correction (usually glasses or contact lenses) must be given 
in order for the individual to obtain their best vision.

The examiner recorded that high myopia may be associated with 
degenerative changes in the retina, but these do not have the 
primary characteristics of primary Coat's disease or what has 
been called a "Coat's response" or secondary Coat's.  He 
noted it would be difficult to establish a relationship 
between the veteran's acid injury and his current retinal 
problems.  By history, the injury did not require more than a 
one day follow-up suggesting that penetration by foreign body 
nor severe chemical injury occurred.  Although it could be 
argued that a clinically unrecognized penetration occurred, 
this would have to be considered conjecture.

The medical specialist noted that in summary, the veteran's 
refractive error cannot be linked with any degree of 
certainty to his retinal disease and the relationship of his 
injury to the Coat's response is felt to be tenuous at best.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Congenital or developmental defects such as refractive error 
are not diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c) 
(2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Id.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.

Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  38 C.F.R § 
3.159(a)(1) (2004).  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  Id.

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports or 
analyses.  See 38 C.F.R § 3.159(a)(2).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's current claim was 
received after November 9, 2000, the effective date of the 
new law.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the December 2001 rating decision, the 
January 2003 Statement of the Case (SOC), and the October 
2004 Supplemental Statement of the Case (SSOC) cite the law 
and regulations that are applicable to the appeal and explain 
why the RO denied the claim.  The October 2004 SSOC sets 
forth the text of the VCAA regulations.  

In addition, in July 2001 and February 2004 the RO sent the 
veteran letters that explained the expanded VA notification 
and duty to assist obligations under the VCAA.  The letters 
advised him that private or VA medical records would be 
obtained if he provided the names and addresses of all 
sources of treatment and the approximate dates of treatment.  

The letters explained that VA would help him obtain evidence 
such as medical records, employment records, or records from 
Federal agencies if he furnished enough information to 
enable VA to request them.  The forms required to authorize 
the release of private medical records to VA were provided.  
The letters served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial July 2001 VCAA notice letter was 
sent before the initial RO December 2001 adjudication of the 
veteran's claim, and thus complied with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters 
that were provided to the appellant did not contain the 
"fourth element," the Board finds that the veteran did have 
actual notice of the obligation to submit all relevant 
evidence to VA, as evidenced by his December 2003 statement 
that he had no further evidence to submit.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  All available 
relevant Government documents have been obtained.  The record 
does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurements efforts have not been made.  

The veteran has been afforded VA special ophthalmological 
examinations in connection with his claim for service 
connection for refractive error.  The claims file contains 
more than one opinion from medical professionals addressing 
the etiology of refractive error claimed to be due to service 
or to the service-connected eye disability.

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  





Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for direct service connection.  To 
establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).




The Board reiterates the basic three requirements for 
prevailing on a claim for secondary service connection.  
Service connection may be granted for a disorder which is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2004); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has to an extent met the first requirement to 
prevail on a claim of entitlement to direct service 
connection; that is, he has the disability at issue claimed 
as refractive error.  He does not satisfy the other two 
requirements for prevailing on a claim for direct service 
connection.  

In this regard, there exists no doubt that the veteran has 
refractive error.  However, refractive error, in and of 
itself is not recognized by VA as a disability under the law 
for the purpose of entitlement to VA compensation benefits.  
38 C.F.R. § 3.303(c).  Refractive error may be reflective of 
a chronic acquired disorder which is recognized by VA as a 
disability under the law.  This is not the veteran's case.  

The VA medical opinions of record weigh against the veteran's 
claim.  When the veteran was first examined by VA in August 
2001 in connection with the current claim, refractive error 
was diagnosed without any opinion as to etiology.  

A March 2004 VA eye examination shows the examiner considered 
the veteran's refractive error to be minimal in nature and to 
be normally occurring bilaterally and completely unrelated to 
any injury (in service) or subsequent ocular/intraocular 
problem.  This competent professional medical opinion 
essentially discounts the veteran's service injury and his 
service-connected eye disability as causative factors in the 
development of his refractive error.

The most recent competent medical opinion presented after a 
medical file review shows that the medical specialist was 
emphatic in stating that refractive error cannot be linked 
with any degree of medical certainty to the veteran's 
service-connected retinal disease.  He elaborated that the 
veteran's mild myopic refractive error was well out of the 
range of high or pathologic myopia.  

He noted that high myopia may be associated with degenerative 
changes in the retina, but these do not have the 
characteristics of primary Coat's disease or what has been 
called Coat's response.  Thus, the examiner felt that it 
would be difficult to establish a relationship between the 
veteran's acid injury in service and his current retinal 
problems.  A relationship of his acid injury to the Coat's 
response was felt to be tenuous at best.

The Board finds, accordingly, that refractive error cannot be 
associated with the veteran's active service or his service-
connected eye disability on any basis.  The competent 
professional medical opinions discussed above rule out such a 
relationship.

The veteran is a lay person who has expressed an opinion 
relating his refractive error to service or his service-
connected eye disability.  He is not competent to address 
causation or etiology of his refractive error.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record and with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for refractive error, to 
include as secondary to service-connected eye disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. 
App. 439 (1995).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for refractive error, to 
include as secondary to service-connected eye disability.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for refractive error, to 
include as secondary to service-connected inflammatory lesion 
of the superior retina of the right eye - claimed as 
residuals of a right eye injury and manifested by vitreous 
cells, a localized serous retinal detachment, Coat's 
reaction, epiretinal membrane, and visual field constriction, 
is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As the Board reported earlier, in November 2004 the veteran 
filed a notice of disagreement with the effective date for 
the grant of service connection for his eye disability 
selected by the RO when it issued its October 2004 rating 
decision.  The RO has not had the opportunity to issue a 
statement of the case addressing the April 4, 2001 effective 
date for the grant of service connection for the veteran's 
eye disability.


When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to the determination, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue such is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should issue a statement 
of the case addressing the October 2004 
rating decision wherein the RO determined 
an effective date of April 4, 2001, for a 
grant of service connection for 
inflammatory lesion of the superior 
retina of the right eye - claimed as 
residuals of a right eye injury and 
manifested by vitreous cells, a localized 
serous retinal detachment, a Coat's 
reaction, an epiretinal membrane, and 
visual field constriction.  

The veteran should be advised of the need 
to timely file a substantive appeal if he 
desires appellate review.


Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


